17-50691-mlo   Doc 72   Filed 07/07/20   Entered 07/07/20 13:07:25   Page 1 of 5
17-50691-mlo   Doc 72   Filed 07/07/20   Entered 07/07/20 13:07:25   Page 2 of 5
                                                                                                                  PAGE 1 OF 2

                                                                                                    Annual Escrow Account
                                                                                                     Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                         ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                         004    1461025725_ESCROWDISCS

                                                                               DATE: 06/25/20

                                              54
           PAUL A ROSS                                                         PROPERTY ADDRESS
           44560 WESTMINISTER WAY                                              44560 WESTMINISTER WAY
           CANTON, MI 48187                                                    CANTON, MI 48187



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 08/01/2020
THROUGH 07/31/2021.
          -------- ANTICIPATED PAYMENTS FROM ESCROW 08/01/2020 TO 07/31/2021 ---------
HOMEOWNERS INS                                                 $1,656.00
TOWN                                                           $3,895.68
TOTAL PAYMENTS FROM ESCROW                                     $5,551.68
MONTHLY PAYMENT TO ESCROW                                         $462.64
          ------ ANTICIPATED ESCROW ACTIVITY 08/01/2020 TO 07/31/2021 ---------
                ANTICIPATED PAYMENTS                                                         ESCROW BALANCE COMPARISON
MONTH      TO ESCROW            FROM ESCROW                  DESCRIPTION              ANTICIPATED              REQUIRED

                                                       STARTING BALANCE -->           $4,729.03                 $3,238.48
AUG            $462.64                                                                $5,191.67                 $3,701.12
SEP            $462.64                $1,655.75 TOWN                                  $3,998.56                 $2,508.01
OCT            $462.64                                                                $4,461.20                 $2,970.65
NOV            $462.64                                                                $4,923.84                 $3,433.29
DEC            $462.64                $1,656.00 HOMEOWNERS INS                        $3,730.48                 $2,239.93
JAN            $462.64                                                                $4,193.12                 $2,702.57
FEB            $462.64                $2,239.93 TOWN                             L1-> $2,415.83            L2->   $925.28
MAR            $462.64                                                                $2,878.47                 $1,387.92
APR            $462.64                                                                $3,341.11                 $1,850.56
MAY            $462.64                                                                $3,803.75                 $2,313.20
JUN            $462.64                                                                $4,266.39                 $2,775.84
JUL            $462.64                                                                $4,729.03                 $3,238.48
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $1,490.55.
                                        CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                    $671.64
ESCROW PAYMENT                                                                     $462.64
NEW PAYMENT EFFECTIVE 08/01/2020                                                 $1,134.28
YOUR ESCROW CUSHION FOR THIS CYCLE IS $925.28.




                                  ********** Continued on reverse side ************




           Our records indicate that you have filed for Bankruptcy protection. As a result of your
           Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
           from calculation of your analysis, and they are now reflected as amounts due within your
           pre-petition arrearage. This Escrow Analysis Statement was prepared under the
           assumption that all escrow payments have been made in the amount required each
           month. The surplus funds indicated above are not an accurate reflection of your escrow
           account because no surplus funds will exist until all amounts are received towards your
           pre-petition arrearage.




            17-50691-mlo        Doc 72             Filed 07/07/20     Entered 07/07/20 13:07:25           Page 3 of 5
                                                                                                                                                                                                 PAGE 2 OF 2

                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 08/01/2019 AND ENDING 07/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 08/01/2019 IS:
   PRIN & INTEREST                                                                                                                        $671.64
   ESCROW PAYMENT                                                                                                                         $456.23
   BORROWER PAYMENT                                                                                                                     $1,127.87
                        PAYMENTS TO ESCROW                                      PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                    ACTUAL                      DESCRIPTION                 PRIOR PROJECTED                     ACTUAL
                                                                                                                       STARTING BALANCE                                    $3,193.65                        $2,576.43-
   AUG                  $456.23                     $846.26        *                                       $1,655.75 * TOWN                                                $3,649.88                        $3,385.92-
   SEP                  $456.23                     $984.97        *           $1,655.75                               TOWN                                                $2,450.36                        $2,400.95-
   OCT                  $456.23                     $435.74        *                                                                                                       $2,906.59                        $1,965.21-
   NOV                  $456.23                     $435.74        *                                       $1,656.00 * HOMEOWNERS INS                                      $3,362.82                        $3,185.47-
   DEC                  $456.23                     $435.74        *           $1,608.00                               HOMEOWNERS INS                                      $2,211.05              A->       $4,989.66-
   DEC                                                                                                     $2,239.93 * TOWN
   JAN               $456.23                      $891.97 *                                                                                                                $2,667.28                        $4,097.69-
   FEB               $456.23                      $456.23                      $2,211.05                                          TOWN                            T->        $912.46                        $3,641.46-
   MAR               $456.23                      $912.46 *                                                                                                                $1,368.69                        $2,729.00-
   APR               $456.23                      $456.23                                                                                                                  $1,824.92                        $2,272.77-
   MAY               $456.23                      $456.23                                                                                                                  $2,281.15                        $1,816.54-
   JUN               $456.23                      $912.46 *                                                                                                                $2,737.38                          $904.08-
   JUL               $456.23
                  __________                        $0.00
                                               __________                    __________                  __________                                                        $3,193.61                          $904.08-
                    $5,474.76                    $7,224.03                     $5,474.80                   $5,551.68


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $912.46. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $4,989.66-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

   Determining your Shortage or Surplus
   Shortage:
    .
   Any shortage in your escrow account is usually caused by one the following items:
    . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
    . A projected increase in taxes for the upcoming year.
      The number of months elapsed from the time of these disbursements to the new payment effective date.
   Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
   shortage can be paid either partially or in full.
   Surplus:
    .
   A surplus in your escrow account is usually caused by one the following items:
    .  The insurance/taxes paid during the past year were lower than projected.
    .  A refund was received from the taxing authority or insurance carrier.
       Additional funds were applied to your escrow account.
   If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
   run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
   your escrow account.




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS# 38078.
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).

                          17-50691-mlo                      Doc 72              Filed 07/07/20                     Entered 07/07/20 13:07:25                                     Page 4 of 5
If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we may
not and do not intend to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                           Case No. 17-50691-mlo

 Kendra Wagner Ross                               Chapter 13

 Debtor.                                          Judge Maria L. Oxholm

                                      PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on July 7, 2020 to the following:

          Kendra Wagner Ross, Debtor
          44560 Westminister Way
          Canton, MI 48187

          Douglas P. Chimenti, Debtor’s Counsel
          gigassocattorney@gmail.com

          Paul B. Gigliotti, Debtor’s Counsel
          ecfgigliotti@gmail.com

          Nicholas R. Glaeser, Debtor’s Counsel
          gigliottiattorney@gmail.com

          Tammy L. Terry, Trustee
          mieb_ecfadmin@det13.net

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor



  17-50691-mlo         Doc 72    Filed 07/07/20   Entered 07/07/20 13:07:25     Page 5 of 5
